UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6001



GENE D. HUNT,

                                              Plaintiff - Appellant,

          versus


ROBERT E. WARD, In his capacity as Warden of
Evans Correctional Institution, South Carolina
Department of Corrections,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-99-990-2-24AJ)


Submitted:   April 27, 2001                   Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Gene D. Hunt, Appellant Pro Se. Andrew Foster McLeod, HARRIS &
MCLEOD, Cheraw, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gene D. Hunt appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hunt v. Ward, No. CA-99-990-2-24AJ (D.S.C. Nov. 22, 2000).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2